
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.23

FRONTIER AIRLINES, INC.
2004 EQUITY INCENTIVE PLAN


STOCK APPRECIATION RIGHTS AGREEMENT


        THIS STOCK APPRECIATION RIGHTS AGREEMENT ("Agreement") is made as
of                        , 2005 (the"Grant Date"), by and between Frontier
Airlines, Inc., a Colorado corporation (together with any affiliate, the
"Company"), and the                        (the "Grantee").

        The Company and the Grantee therefore agree as follows:

        1.    Definitions.    The following terms, when used in this Agreement,
have the following meanings:

(a)"Base Price" means $                        .

(b)"Business Day" means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.

(c)"Cause" the commission of any act of fraud, embezzlement or dishonesty by the
Grantee, any unauthorized use or disclosure by the Grantee of any confidential
information or trade secrets of the Company, any other intentional misconduct by
the Grantee that adversely affects the business affairs of the Company or any
other conduct that violates the Company's policies or procedures.

(d)"Close of Business" means, on any day, 5:00 p.m., Denver, Colorado time.

(e)"Code" means the Internal Revenue Code of 1986, as amended.

(f)"Committee" means the Compensation Committee of the Board of Directors of the
Company.

(g)"Disability; Disabled" means the status granted to a Grantee when the Grantee
suffers a physical or mental condition or illness that renders the Grantee, even
with attempts by the Company to make reasonable accommodations, totally and
permanently incapable of performing essential functions of his or her job at the
Company.

(h)"Fair Market Value" means the closing price of the Stock on the principal
exchange or market on which the Stock is traded on the day as of which Fair
Market Value is determined or, if the shares are not traded on that day, the
next following trading day.

(i)"Plan" means the Frontier Airlines 2004 Equity Incentive Plan.

(j)"Required Withholding Amount" means an amount that is equal to the amount of
all federal, state and local taxes required to be withheld by the Company upon
exercise of a SAR, as determined by the Committee.

(k)"Retirement" means the status granted to an individual who retires from
employment with the Company after completing at least ten (10) years of service
with the Company, which need not be continuous, provided the sum of the age on
the date of termination of employment plus years of service equals at least 65.

(l)"SAR" or "SARs" means, individually, a stock appreciation right and in the
plural, the stock appreciations rights granted pursuant to this Agreement.

(m)"Stock" means the common stock of the Company, no par value.

(n)"Term" means the period commencing on the Grant Date and expiring on the
tenth anniversary of the Grant Date.



        2.    Grant of Stock Appreciation Rights.    Subject to the terms and
conditions herein, pursuant to the Plan the Company hereby grants to the Grantee
SARs with respect to            shares of Stock. The SARs consist of a single
SAR for each share of Stock. The SARs granted hereunder will be valid for the
Term, subject to earlier termination as provided in Section 7 below. Upon
exercise of a SAR in accordance with this Agreement, the Company will, subject
to Section 5 below, pay to the Grantee consideration equal to the amount, if
any, by which the Fair Market Value of a share of Stock on the date of exercise
exceeds the Base Price of such SAR, subject to adjustment in accordance with
Section 11 of the Plan. The consideration shall be limited to a number of shares
of Stock equal to the amount payable divided by the Fair Market Value of a share
of Stock on the date the SAR is exercised. If at any time the number of shares
of Stock to be issued to the Grantee pursuant to this Agreement includes a
fractional share, the number of shares of Stock actually issued will be rounded
down to the nearest whole share of Stock.

        3.    Vesting; Conditions of Exercise.    Except as otherwise provided
in this Agreement, SARs may not be exercised until the Grantee has completed one
full year of continuous employment after the Grant Date. Thereafter, the SARs
will become vested and exercisable in increments in accordance with the
following schedule, so long as the Grantee has remained in the continuous
employment of the Company from the Grant Date until the Vesting Date:

Anniversary of the Grant Date


--------------------------------------------------------------------------------

  Percentage of SARs That Shall
Become Vested and Exercisable

--------------------------------------------------------------------------------

First   20% Second   an additional 20% Third   an additional 20% Fourth   an
additional 20% Fifth   an additional 20%

        The number of SARs that are vested and exercisable shall be cumulative,
so that once an SAR has become vested and exercisable, it shall continue to be
vested and exercisable, in whole or in part, for the remainder of the Term,
unless terminated earlier as provided in this Agreement.

        4.    Manner of Exercise.    SARs may be exercised in whole or in part
by providing written notice (the "Notice") in the form attached hereto as
Exhibit A or such other form as the Committee may require from time to time
together with any other documentation that the Committee may reasonably require
(together, the "Notice Documents"). SARs will be considered exercised as to the
number of SARs specified in the Notice on the latest of (i) the date of exercise
designated in the Notice, (ii) if the date so designated is not a Business Day,
the first Business Day following such date or (iii) the earliest Business Day by
which the Company has received all of the Notice Documents.

        5.    Mandatory Withholding for Taxes.    The Grantee acknowledges that
the Grantee is obligated to pay the Required Withholding Amount with respect to
the exercise of any SARs. Grantee hereby authorizes the Company to deduct from
the shares of Stock otherwise deliverable upon exercise of any SARs a number of
shares of Stock (valued at their Fair Market Value on the date of exercise) that
is equal to the Required Withholding Amount.

        6.    Payment or Delivery by the Company.    As soon as practicable
after receipt of all Notice Documents, and subject to the deductions for the
payment of the Required Withholding Amount, the Company will deliver or cause to
be delivered to the Grantee the amount of consideration determined under the
final sentence of Section 2 above, which consideration shall consist solely of
shares of Stock (valued at their Fair Market Value on the date of exercise). The
delivery of shares of Stock will be deemed effected for all purposes when
certificates representing such shares have been delivered by any of the
following means: (i) personally to the Grantee; (ii) deposited in the United
States mail, addressed to the Grantee at the address indicated on the Notice, or
(iv) as may be otherwise designated by the Grantee in writing, provided, if the
Grantee requests the shares of Stock be delivered by overnight or express
courier, Grantee will be obligated to pay for the delivery charges.

        7.    Expiration and Termination.    The SARs will expire on the last
day of the Term or prior to such time as follows:

        (a)    Termination for Cause.    If the Grantee's employment by the
Company is terminated for Cause, as determined by the Company in its sole
discretion, at any time during the Term, the SARs, whether or not vested, shall
become void, shall be forfeited and shall terminate immediately upon the
termination of employment of the Grantee.

        (b)    Termination on Account of Disability.    If the Grantee's
employment with the Company terminates by reason of Disability, the SARs will
become fully vested and exercisable on the date of such termination. The SARs
may be exercised by the Grantee or the Grantee's representative until the
earlier of (i) one year after the termination of employment or (ii) the end of
the Term.

        (c)    Death.    If the Grantee dies during the Term while still
employed by the Company, the SARs shall become fully vested and exercisable on
the date of the Grantee's death if not otherwise fully vested and exercisable.
The SARs may be exercised by the Grantee's Beneficiary until the earlier of
(i) the date that is one year after the date of death or (ii) the end of the
Term.

        (d)    Termination Due to Retirement.    If the Grantee terminates
employment on account of Retirement and the SAR is not then fully vested and
exercisable, the SAR shall be vested as to (1) the number of shares that were
vested on the anniversary of the Grant Date immediately preceding the date of
termination of employment plus (2) a pro rata portion of the number of
additional shares that would have vested on the anniversary of the Grant Date
immediately following the date of termination of employment based on the ratio
of (i) the number of days past from the prior anniversary of the Grant Date to
(ii) the number of days from the prior anniversary of the Grant Date to the next
anniversary of the Grant Date. The portion of the SAR so vested may be exercised
by the Grantee until the earlier of (i) the third anniversary of the date of
Retirement, or (ii) the end of the SAR Period.

        (e)    Termination for Other Reasons.    If the Grantee terminates
employment during the Term for any reason other than cause, Disability, death,
or Retirement the SARs may be exercised by the Grantee until the earlier of
(i) three (3) months following the date of such termination of employment, or
(ii) the end of the Term. In any such case, the SARs may be exercised only as to
the shares which had become exercisable on or before the date of termination of
employment.

        (f)    Designation of Beneficiary.    The Grantee may designate a
beneficiary by completing a beneficiary designation from approved by the Company
and delivering the completed designation form to the Human Resources Department
of the Company. The person who is the Grantee's named beneficiary at the time of
his or her death (herein referred to as the "Beneficiary") shall be entitled to
exercise the SARs, to the extent it is exercisable, after the death of the
Grantee within the time limits set forth above. The Grantee may from time to
time revoke or change his or her Beneficiary without the consent of any prior
Beneficiary by filing a new designation with the Human Resources Department of
the Company. The last such designation received by the Company will be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior the Grantee's
death, and in no event shall any designation be effective as of a date prior to
such receipt. If the Company is in doubt as to the right of any person to
exercise the SARs, the Company may refuse to recognize such exercise, without
liability for any interest or dividends thereon, until the Compensation
Committee of the Company's Board of Directors (the "Committee") determines the
person entitled to exercise such SARs, which determination shall be final and
conclusive.

        8.    Automatic Exercise of SARs.    Immediately prior to the
termination of SARs, as provided in Section 1(o) or Section 7 above, all SARs
that are exercisable immediately prior to the termination will be deemed to have
been exercised by the Grantee with no other act or notice.

        9.    Restriction on Transferability; Nonalienability of Benefits.    

        (a)    Limitation on Transferability.    SARs, whether or not vested,
may not be sold, assigned, transferred by gift or otherwise, pledged or
hypothecated, or otherwise disposed of, by operation of law or otherwise, and,
during the Grantee's lifetime, are exercisable only by the Grantee or the
Grantee's court appointed legal representative. If Grantee has not designated a
Beneficiary under Section 7(e), or if the designated beneficiary does not
survive the Grantee's death, the SARs will pass by will or the laws of descent
and distribution. Following the Grantee's death, the SARs, if otherwise
exercisable, may be exercised by the person to whom such right passes according
to the foregoing and such person will be deemed the Grantee for purposes of any
applicable provisions of this Agreement.

        (b)    Nonalienation of Benefits.    Except as provided in subsection
9(a) above, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.

        10.    No Rights as a Shareholder.    The Grantee will not, by reason of
SARs granted under this Agreement, be deemed for any purpose to be, or to have
any of the rights of, a shareholder of the Company or of the Company with
respect to any shares of Stock. Upon exercise of an SAR and the transfer of a
share of Stock to the Grantee, the Grantee shall have all of the rights of a
shareholder of the Company.

        11.    Adjustments of and Changes in the Common Stock.    The SARs shall
be adjusted as provided in Section 11 of the Plan; provided that no adjustment
shall be contrary to Code section 409A or shall be effected in a manner that
would subject the Grantee to taxes and penalties under Code section 409A.

        12.    Restrictions Imposed by Law.    The Grantee will not exercise the
SARs, and the Company will not be obligated to cause to be issued any shares of
Stock, if counsel to the Company determines that such exercise or issuance would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which shares of Stock are listed or
quoted. The Company will in no event be obligated to take any affirmative action
in order to cause the exercise of the SARs or the resulting payment of cash or
issuance of Stock to comply with any such law, rule, regulation or agreement.

        13.    Notice.    Any notice required or permitted to be given under
this Agreement shall be in writing and shall be given by first class registered
or certified mail, postage prepaid, or by personal deliver to the appropriate
party, address:

(a)If to the Company, to Frontier Airlines, Inc., Attention: Corporate
Secretary, 7001 Tower Road, Denver, Colorado 80249-7312, or at such other
address as may have been furnished to the Grantee in writing by the Company; or



(b)If to the Grantee, at the address indicated below the Grantee's signature on
the last page of this Agreement, or at such other address as may have been
furnished to the Company in writing by the Grantee.

        Any such notice shall be deemed to have been given in as of the second
day after deposit in the United States mails, postage prepaid, properly
addressed as set forth above, in the case of mailed notice, or as of the date
delivered in the case of personal delivery.

        14.    Amendment.    Notwithstanding any other provision hereof, this
Agreement may be supplemented or amended from time to time as approved by the
Committee. Without limiting the generality of the foregoing, without the consent
of the Grantee, this Agreement may be amended or supplemented from time to time
as approved by the Committee (i) to cure any ambiguity or to correct or
supplement any provision herein which may be defective or inconsistent with any
other provision herein, or (ii) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adSAR or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including Section 409A of the Code and any
applicable federal or state securities laws; and subject to any required action
by the Board or the stockholders of the Company, and subject to the limitation
of any federal or state law tax or securities laws, the SARs granted under this
Agreement may be canceled by the Company and a new grant made in substitution
therefor, provided that the grant so substituted will satisfy all of the
requirements of the Plan as of the date such new grant is made and no such
action will adversely affect any SARs to the extent then exercisable.

        15.    Rights to Employment.    Nothing contained in this Agreement, and
no action of the Company or the Committee with respect hereto, will confer or be
construed to confer on the Grantee any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate the
Grantee's employment at any time, with or without cause, subject to the
provisions of any employment agreement between the Grantee and the Company. This
Agreement is limited solely to governing the rights and obligations of the
Grantee with respect to the SARs.

        16.    Governing Law.    This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado. Each
party irrevocably submits to the general jurisdiction of the state and federal
courts located in the State of Colorado in any action to interpret or enforce
this Agreement and irrevocably waives any objection to jurisdiction that such
party may have based on inconvenience of forum.

        17.    Grantee Acceptance.    The Grantee will signify acceptance of the
terms and conditions of this Agreement by signing in the space provided at the
end hereof and returning a signed copy to the Company.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

  FRONTIER AIRLINES, INC.
 
By:


--------------------------------------------------------------------------------


 
Name:


--------------------------------------------------------------------------------


 
Title:


--------------------------------------------------------------------------------


 
GRANTEE
 


--------------------------------------------------------------------------------


 
Name:


--------------------------------------------------------------------------------


 
Address:


--------------------------------------------------------------------------------



EXHIBIT A

To Stock Appreciation Rights Agreement
between Frontier Airlines, Inc. and Grantee

NOTICE OF EXERCISE OF STOCK APPRECIATE RIGHTS
UNDER FRONTIER AIRLINES, INC. 2004 EQUITY INCENTIVE PLAN


TO:   Frontier Airlines, Inc.
7001 Tower Road
Denver, Colorado 80249
Fax No. 720-374-4379
Attn: Corporate Secretary


FROM:
 


--------------------------------------------------------------------------------


 
(SARs Participant)
DATE:
 


--------------------------------------------------------------------------------


 
 

        The undersigned hereby elects to exercise the following Stock
Appreciation Rights ("SARs") pursuant to and subject to the provisions of the
Frontier Airlines, Inc. ("Frontier"), 2004 Equity Incentive Plan (the "Plan")
and the applicable SAR agreement.

Date of grant of SARs and grant number:  

--------------------------------------------------------------------------------

   
Base Price of SARs:
 


--------------------------------------------------------------------------------


 
 
Number of SARs being exercised:
 


--------------------------------------------------------------------------------


 
 

        Please deliver the net Frontier shares due upon exercise to the Grantee
at the following address via (check one) o personal delivery; o U.S. Postal
Service; o overnight or second day express delivery (at my expense):


 
 
 

--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------


 
 

        I understand that the above-described SARs will be considered exercised
upon receipt of this Notice by Frontier. I also understand that Frontier will
and I hereby authorize Frontier to withhold a sufficient number of shares of
stock to cover any amounts required by law for the payment of applicable taxes
with respect to my exercise of these SARs or any other amounts owing to
Frontier.


 
 
 

--------------------------------------------------------------------------------

Signature of Grantee    
 
 
 

--------------------------------------------------------------------------------

Print Name    


E-mail:
 


--------------------------------------------------------------------------------


 
 





QuickLinks


STOCK APPRECIATION RIGHTS AGREEMENT
NOTICE OF EXERCISE OF STOCK APPRECIATE RIGHTS UNDER FRONTIER AIRLINES, INC. 2004
EQUITY INCENTIVE PLAN
